United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                            July 29, 2004

                                                                   Charles R. Fulbruge III
                               No. 03-21112                                Clerk
                             Summary Calendar



CHERYL L. OWSLEY, Individually and on behalf of
all other similarly situated Plaintiffs,

                                                        Plaintiff-Appellant,

versus

COLDATA INC., doing business as Coldata Collection Companies,

                                                        Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-02-CV-3141
                          --------------------

Before WIENER, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Cheryl L. Owsley appeals from the grant of

summary judgment for defendant Coldata, Inc., in her action under

the Fair Debt Collection Act.          Owsley contends that Coldata’s

letter violated 15 U.S.C. § 1962e(10) because it created the false

impression     that   Owsley’s   account   would   be   turned     over     to   an

attorney for legal action if she did not pay Coldata.                She argues

that her affidavit proves that an unsophisticated consumer would

construe the letter as she did.       According to Owsley, Coldata sent


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the letter to over 70,000 consumers in Texas and had reason to know

that Verizon would not retain counsel to sue 70,000 people over a

few hundred dollars each.

      As   Owsley    makes     no     contentions    regarding     15   U.S.C.§

1692e(2)(A) or § 1692e(5), as she did in the district court, she

has abandoned those contentions on appeal.              In re Municipal Bond

Reporting Antitrust Litigation, 672 F.2d 436, 439 n.6 (5th Cir.

1982).

      We have not decided whether to view collection notices from

the   standpoint    of   the   “least    sophisticated    consumer”     or   the

“unsophisticated     consumer.”          “[T]he     difference    between    the

standards is de minimis at most.”            Peter v. GC Servs. L.P., 310
F.3d 344, 348 n.1 (5th Cir. 2002).

      There was no genuine issue of material fact regarding whether

Coldata’s letter employed “[t]he use of any false representation or

deceptive means to collect or attempt to collect any debt or to

obtain information concerning a consumer.”            15 U.S.C. § 1692e(10);

see F ED. R. CIV. P. 56(c).         The letter sent to Owsley informed her

in relevant part that her account was “scheduled to be returned to

[her] creditor who may [inter alia] . . . secure advice of counsel

regarding appropriate steps to be taken to enforce payment.”                 The

letter did not imply that a lawsuit was imminent or that Coldata

had any say in whether legal action would be taken.              Neither did it

suggest that the creditor likely would pursue legal action.              On the



                                         2
contrary, the letter indicated that the creditor might take actions

other than pursuing suit —— specifically, updating credit-reporting

services on Owsley’s account or withdrawing previous settlement

offers and demanding payment in full, or both.             The possibility

that the creditor might secure legal advice was listed as a third

option, but   even   that   cannot   be   construed   as   indicating   the

likelihood of litigation.      The language of the letter, although

suggesting that Coldata had counsel on retainer and that the stakes

might be raised in the future, see Avila v. Rubin, 84 F.2d 222, 229

(7th Cir. 1996), would not lead a recipient with any degree of

sophistication to believe that legal action was imminent.               See

Gammon v. GC Servs. L.P., 27 F.3d 1254, 1257 (7th Cir. 1994); Jeter

v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985); Ditty

v. Checkrite, Ltd., 973 F. Supp. 1320, 1330 (D. Utah 1997).

AFFIRMED.




                                     3